DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (apparatus), claims 1-14 in the reply filed on 07/23/2021 is acknowledged.  The traversal is on the ground(s) that Examiner has not established a serious search burden between the apparatus of Group, and the process of Group II. Applicant notes that both claim 1 and claim 15 recites a “dielectric barrier discharge plasma generator.” Thus, key elements are present and shared in both claims 1 and 15 in so much as the search of one group will substantially overlap the subject matter of the other group.
This is not found persuasive because in addition to reasons for burden as given in the previous office action (Restriction Requirement){viz. separate classification}, claims to Group II (method) recite different limitations (e.g. plasma generated in the discharge space to align with a location where adhesive layer is formed, claim 19 of Group II) that would require separate search using different syntaxes and strategies, for which the search of both Groups I and II would not be coextensive and would be burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/23/2021.


Drawings
The drawings are objected to because in Figure 5, electrodes 504a, 504b are oppositely shown in left and right portions of Fig. 5 (e.g. electrode 504a should be on the inner side in both left and right portions of the Figure, and similarly electrode 504b should be on the outer side, in both left and right portions of the Figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
i) Claim list filed 07/23/2021 (claims 1-20) is objected to, since it shows incorrect application no. viz. 16/678,526 (instead of 16/714/247) on top of every page of the claim list.


In line3 – “when a power is supplied to the power supply” may be corrected to “when a power is supplied from [to] the power supply”.
Appropriate corrections are required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6.    The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

8.    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“atmosphere control system” in claims 8, 13.
9.    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination, “atmosphere control system” shall be interpreted to imply reference no. 564 (in Fig. 5) and per paragraph [0038] of the specification as supplied, or equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
10. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6 - 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato-Wierda (US 2003/0104141){hereinafter Amato-Wierda} in view of Culp et al US 2006/0040067){hereinafter Culp} or alternately Hooke et al (US 2006/0244386){hereinafter  Hooke}.
Regarding Claim 1: Amato-Wierda teach an apparatus for processing a substrate, comprising: 
an enclosure (that includes a wafer seat 59 - Fig. 5 and 0027, 0032); 
a substrate support assembly 59 (wafer seat – Fig. 5 and 0027) disposed in the enclosure; and 
a dielectric barrier discharge (DBD) plasma generator disposed above the substrate support assembly 59 (Fig. 5), wherein the dielectric barrier discharge plasma generator further comprises: 
a first electrode 54 (0032): 
a second electrode 56, wherein the first and the second electrodes are vertically aligned and in parallel (Fig. 5 and 0032); 
a dielectric barrier 58 (0030) positioned between the first electrode 54 and the second electrode 56 (Fig. 5); and 
a discharge space 57 (activation space – Fig. 5 and 0026) defined between the dielectric barriers 58 (Fig. 5).
Amato-Wierda do not explicitly teach the discharge space is defined between the dielectric barrier and the second electrode.
However Amato-Wierda also teach another embodiment (Fig. 3) wherein a discharge space is formed between a dielectric barrier 58 and a second electrode 56 (Fig. 3).

Culp teach a dielectric barrier discharge apparatus and disclose that insulating material 9 must be positioned adjacent to or on at least one of the electrodes, and may be made of any material that acts as a dielectric barrier (0045); and
Alternately, Hooke teach a dielectric barrier discharge apparatus (Fig. 3) and disclose a dielectric barrier 56 positioned between a first electrode 50 and a second electrode 52, and further a discharge space defined between the dielectric barrier 56 and the second electrode 52 (0056).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a dielectric barrier positioned between the first electrode and the second electrode (e.g. dielectric barrier disposed only proximate a first electrode) so as to obtain discharge space between the dielectric barrier and the second electrode, in view of teaching by Amato-Wierda and Culp as a known structure used in dielectric barrier discharge apparatus to obtain improved surface modification processing of substrates.
Further, claim limitation “for processing a photomask” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering the teachings of Amato-Wierda and Culp, as explained above.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 

Regarding Claim 3: Amato-Wierda teach a discharge gas (reactant gas – 0020) contained within the discharge space (since the reactant gas flowed through the activation space 57 is discharged therein). 
Regarding Claim 6: Amato-Wierda in view of Culp (or Hooke) teach a dielectric barrier discharge apparatus comprising first and second electrodes 50, 52 that have a rectangular configuration (Fig. 3 and 0056, Hooke).
Regarding Claim 7: Amato-Wierda teach a power supply 64 coupled to the first and the second electrodes (Figs. 3, 4 and at least 0026).
Regarding Claims 8, 13: Amato-Wierda teach the chamber 66 (enclosure) is maintained at atmospheric pressure (0027), and that process chamber (enclosure) includes an intake pumping means 68 (atmosphere control system) for pumping the gases 60, 62 into the chamber 66 and an exit pumping means 70 (atmosphere control system) for pumping the gases 60, 62 out of the chamber 66 {0027}. Further, Hooke also teach an atmosphere control system 68 (pump – 0058), that enables to maintain pressure ranging from 300 torr to 1100 torr (which includes ambient pressure 760 torr). 
Regarding Claim 9: Amato-Wierda in view of Culp (or Hooke) teach the dielectric barrier discharge (DBD) plasma generator generates a plasma in the discharge space toward a substrate 52 (Figs. 3-5, Amato-Wierda) when a power (from power supply 64 – Fig. 3) is supplied from the power supply. Further, Hooke teach apparatus generates plasma and enables surface cleaning, etching of materials (claim 7).


Regarding Claim 10: Amato-Wierda in view of Culp (or Hooke) teach the apparatus generates plasma to enable processing a substrate 52 (0026, Amato-Wierda). Further, Hooke also teach apparatus generates plasma and enables surface cleaning, etching of materials (claim 7).
Further, claim limitation “the plasma reacts with an adhesive material on the photomask.” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation (relevant case law already cited above).

Regarding Claim 11: Amato-Wierda in view of Culp (or Hooke) teach the dielectric barrier can be fabricated from silica (SiO2){0045, Culp}.

Regarding Claim 14: Amato-Wierda in view of Culp (or Hooke) teach the discharge space has a width of 3.5 mm (Hooke – 0066){which is within the claimed range of about 2 mm to about 30 mm}, or 0.5 to 2.0 mm (0058 – Culp){which coincides with the claimed starting range of 2 mm}.



Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato-Wierda (US 2003/0104141){hereinafter Amato-Wierda} in view of Culp et al (US 2006/0040067){hereinafter Culp} as applied to claims 1, 3, 6-9, 10, 11, 13, 14 and further in view of Lee et al (WO 02/103770) {hereinafter Lee} [or alternately Kurunczi (US 2006/0162741)].
Regarding Claim 2: Amato-Wierda in view of Culp (or Hooke) teach all limitations of the claim including a dielectric barrier but do not explicitly teach the dielectric barrier is a ceramic material or a polymer layer.
Lee teach a plasma cleaning apparatus comprising a dielectric barrier 102 formed of ceramic (page 7, 1st full paragraph, of English Machine Translation, attached).
Alternately, Kurunczi teach a substrate processing apparatus and disclose use of ceramic dielectric barrier material (0031).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the dielectric barrier formed of a ceramic in view of teaching by Lee (or alternately Kurunczi) in the apparatus of Amato-Wierda in view of Culp as a known material used as dielectric barrier material in plasma apparatus for discharge apparatus to obtain improved surface modification processing of substrates.
Regarding Claim 4: Amato-Wierda in view of Culp and Lee (or alternately Kurunczi) teach the discharge gas can be nitrogen (page 5, 2nd paragraph, Lee).
Further, claim limitation “discharge gas is selected from a group including oxygen gas (O02), nitrogen gas (N2), hydrogen gas (H2), xenon gas (Xe), krypton gas (Kr), argon gas (Ar), neon gas (Ne) and helium gas (He)” relates to a function of the apparatus and since the structure .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato-Wierda (US 2003/0104141){hereinafter Amato-Wierda} in view of Culp et al US 2006/0040067){hereinafter Culp} as applied to claims 1, 3, 6-9, 10, 11, 13, 14 and further in view of Arita et al (US 2021/0057192){hereinafter Arita}.
Regarding Claim 5: Amato-Wierda in view of Culp teach all limitations of the claim including an enclosure wherein a discharge gas 62 is supplied (Fig. 5 - Amato-Wierda, as explained above under claim 1) but do not explicitly teach a gas inlet formed in the enclosure configured to supply a discharge gas to the discharge space.
Arita teach a dielectric barrier discharge apparatus comprising an enclosure 31 (metal housing – Fig. 1 and 0051) and a gas inlet (where a gas supply inlet 32 is attached – 0052).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a gas inlet formed in the enclosure in view of teaching by Arita in the apparatus of Amato-Wierda in view of Culp as a known structure in plasma processing apparatus to enable supply gas into the enclosure for discharge and processing of the substrate.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato-Wierda (US 2003/0104141){hereinafter Amato-Wierda} in view of Culp et al US 2006/0040067){hereinafter Culp} as applied to claims 1, 3, 6 -9, 10, 11, 13, 14 and further in view of Wngler et al (US 2021/0051789){hereinafter Wengler}.

Amato-Wierda in view of Culp (or Hooke) do not explicitly teach the first and the second electrodes are fabricated from at least one of indium tin oxide (ITO), SnO2, W, Mo, Cu, aluminum and alloys thereof.
Wengler teach a dielectric barrier discharge apparatus comprising first and second electrodes 4, 5 (ground electrode, high voltage electrode – Fig. 6 and 0112) are made from Copper or ITO etc (0112).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the first and the second electrodes fabricated from copper or ITO in view of teaching by Wengler in the apparatus of Amato-Wierda in view of Culp (or Hooke) as known materials used to fabricate first and second electrodes in plasma processing apparatus to obtain discharge between the electrodes for substrate processing.

Claims 1, 3, 4, 6-10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2018-045207)in view of Amato-Wierda (US 2003/0104141){hereinafter Amato-Wierda} and Hooke et al (US 2006/0244386){hereinafter  Hooke}.
Regarding Claim 1: Watanabe teach an apparatus for processing a substrate (reticle – 0011), comprising: 
a substrate support assembly 12 (stage – Fig. 1 and para. 0012, of Machine Translation, attached)disposed in the enclosure; and 

a first electrode (part of head 11 – Fig. 2 and 0023): 
a second electrode (part of head 11 – 0023), wherein the first and the second electrodes are vertically aligned and in parallel (as shown in Fig. 2, a left side electrode is powered and the right side electrode is grounded); and 
a discharge space defined between the first electrode and the second electrode (Fig. 2).
Watanabe do not explicitly teach an enclosure;
The plasma generator is dielectric barrier discharge type; and 
the discharge space defined between the dielectric barrier and the second electrode.
Amato-Wierda teach an apparatus for processing a substrate, comprising: 
an enclosure (that includes a wafer seat 59 - Fig. 5 and 0027, 0032); 
a substrate support assembly 59 (wafer seat – Fig. 5 and 0027) disposed in the enclosure; and 
a dielectric barrier discharge (DBD) plasma generator disposed above the substrate support assembly 59 (Fig. 5), wherein the dielectric barrier discharge plasma generator further comprises: 
a first electrode 54 (0032): 
a second electrode 56, wherein the first and the second electrodes are vertically aligned and in parallel (Fig. 5 and 0032); 

a discharge space 57 (activation space – Fig. 5 and 0026) defined between the dielectric barriers 58 (Fig. 5).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide an enclosure with vertically disposed first and second electrode and a dielectric barrier disposed between the first and second electrodes in view of teaching by Amato-Wierda in the apparatus of Watanabe as a known structure of plasma processing apparatus using parallel and vertically oriented electrodes for processing substrates   at atmospheric pressure in dielectric barrier discharge apparatus to obtain improved surface processing of substrates.
Further, Hooke teach a dielectric barrier discharge apparatus (Fig. 3) and disclose a dielectric barrier 56 positioned between a first electrode 50 and a second electrode 52, and further a discharge space defined between the dielectric barrier 56 and the second electrode 52 (0056). Hooke also teach the invention can be used for surface modification and functionalization, surface cleaning of organic residues, reactive ion etching of materials (0078).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a dielectric barrier positioned between the first electrode and the second electrode (e.g. dielectric barrier disposed only proximate a first electrode) so as to obtain discharge space between the dielectric barrier and the second electrode, in view of teaching by Hooke in the apparatus of Watanabe and Amato-Wierda as a known structure used in dielectric barrier discharge apparatus to obtain improved surface modification processing of substrates.


Regarding Claims 3, 4: Watanabe in view of Amato-Wierda and Hooke teach a discharge gas (oxygen – 0023, Watanabe, reactant gas – 0020, Amato-Wierda, and oxygen – 0112, Hooke) contained within the discharge space (since the reactant gas flowed through the activation space 57 is discharged therein){as also regards claim 4}. 
Further, claim limitation “the discharge gas is selected from a group including oxygen gas (O02), nitrogen gas (N2), hydrogen gas (H2), xenon gas (Xe), krypton gas (Kr), argon gas (Ar), neon gas (Ne) and helium gas (He)” is related to functional limitations and since the structure of prior art teach all structural limitations of he claim the same is considered capable of meeting the functional limitation (relevant case law already cited above).

Regarding Claim 6: Watanabe in view of Amato-Wierda and Hooke teach a dielectric barrier discharge apparatus comprising first and second electrodes 50, 52 that have a rectangular configuration (Fig. 3 and 0056, Hooke).

Regarding Claim 7: Watanabe in view of Amato-Wierda and Hooke teach a power supply 64 coupled to the first and the second electrodes (Figs. 3, 4 and at least 0026, Amato-Wierda).


Regarding Claim 9: Watanabe in view of Amato-Wierda and Hooke teach the dielectric barrier discharge (DBD) plasma generator generates a plasma in the discharge space toward a substrate 52 (Figs. 3-5, Amato-Wierda) (or mask – Watanabe – 0002, 0003) when a power (from power supply 64 – Fig. 3) is supplied from the power supply. Further, Hooke teach apparatus generates plasma and enables surface cleaning, etching of materials (claim 7).
Furthermore, claim limitation “photomask” pertains to the material or article worked upon by the apparatus and is thus not considered to impart patentability to the claim [MPEP 2115]. 

Regarding Claim 10: Watanabe in view of Amato-Wierda and Hooke teach the apparatus generates plasma to enable processing a substrate 52 (0026, Amato-Wierda). Further, Hooke also teach apparatus generates plasma and enables surface cleaning, etching of materials (claim 7). Watanabe also teach the plasma reacts with an adhesive (organic)  material on the mask (workpiece W){0021}. 



Regarding Claim 14: Watanabe in view of Amato-Wierda and Hooke teach the discharge space has a width of 3.5 mm (Hooke – 0066){which is within the claimed range of about 2 mm to about 30 mm}. Additionally, Watanabe also teach plasma discharge diameter is 4 mm (which would convert to a square of 3.54 mm each side.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2018-045207)in view of Amato-Wierda (US 2003/0104141){hereinafter Amato-Wierda} and Hooke et al (US 2006/0244386){hereinafter  Hooke} as applied to claims 1, 3, 4, 6-10, 13, 14 and further in view of Lee et al (WO 02/103770) {hereinafter Lee} [or alternately Kurunczi (US 2006/0162741)].
Regarding Claim 2: Watanabe in view of Amato-Wierda and Hooke teach all limitations of the claim including a dielectric barrier but do not explicitly teach the dielectric barrier is a ceramic material or a polymer layer.
Lee teach a plasma cleaning apparatus comprising a dielectric barrier 102 formed of ceramic (page 7, 1st full paragraph, of English Machine Translation, attached).
Alternately, Kurunczi teach a substrate processing apparatus and disclose use of ceramic dielectric barrier material (0031).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2018-045207)in view of Amato-Wierda (US 2003/0104141){hereinafter Amato-Wierda} and Hooke et al (US 2006/0244386){hereinafter  Hooke} as applied to claims 1, 3, 4, 6-10, 13, 14 and further in view of Arita et al (US 2021/0057192){hereinafter Arita}.
Regarding Claim 5: Watanabe in view of Amato-Wierda and Hooke teach all limitations of the claim including an enclosure wherein a discharge gas 62 is supplied (Fig. 5 - Amato-Wierda, as explained above under claim 1) but do not explicitly teach a gas inlet formed in the enclosure configured to supply a discharge gas to the discharge space.
Arita teach a dielectric barrier discharge apparatus comprising an enclosure 31 (metal housing – Fig. 1 and 0051) and a gas inlet (where a gas supply inlet 32 is attached – 0052).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a gas inlet formed in the enclosure in view of teaching by Arita in the apparatus of Watanabe in view of Amato-Wierda and Hooke as a known structure in plasma processing apparatus to enable supply gas into the enclosure for discharge and processing of the substrate.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2018-045207)in view of Amato-Wierda (US 2003/0104141){hereinafter Amato-Wierda} and Hooke et al (US 2006/0244386){hereinafter  Hooke} as applied to claims 1, 3, 4, 6-10, 13, 14 and further in view of Arita et al (US 2021/0057192){hereinafter Arita}.
Regarding Claim 11: Watanabe in view of Amato-Wierda and Hooke teach all limitations of the claim including a dielectric barrier but do not explicitly teach the dielectric barrier is fabricated from at least one of MgO, SiO2, Y203, La203, CeO2, SrO, CaO, MgF2, LIF2, and CaF2.
Culp teach a dielectric barrier discharge apparatus and disclose that dielectric barrier material (insulating material 9) teach the dielectric barrier can be fabricated from silica (SiO2){0045}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the dielectric barrier formed of SiO2 in view of teaching by Culp in the apparatus of Watanabe in view of Amato-Wierda and Hooke as a known alternate material used as dielectric barrier material in plasma apparatus for discharge apparatus to obtain improved surface modification processing of substrates.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2018-045207)in view of Amato-Wierda (US 2003/0104141){hereinafter Amato-Wierda} and Hooke et al (US 2006/0244386){hereinafter  Hooke} as applied to claims 1, 3, 4, 6-10, 13, 14 and further in view of Wengler et al (US 2021/0051789){hereinafter Wengler}.

Wengler teach a dielectric barrier discharge apparatus comprising first and second electrodes 4, 5 (ground electrode, high voltage electrode – Fig. 6 and 0112) are made from Copper or ITO etc (0112).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the first and the second electrodes fabricated from copper or ITO in view of teaching by Wengler in the apparatus of Watanabe in view of Amato-Wierda and Hooke as known materials used to fabricate first and second electrodes in plasma processing apparatus to obtain discharge between the electrodes for substrate processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
i) Watanabe et al (US 2020/0260565) teach a dielectric barrier discharge apparatus (0060) comprising vertical electrodes 21, 22 between which discharge space 24 is formed (Figs. 2, 4, 4 and at least 0079);
ii) Jeon (US 2008/0173401) teach a dielectric barrier discharge apparatus comprising dielectric barrier 200 on sides of electrodes 142, 144 (Figs. 5, 6 and 0055);
Mori (US 6,004,631) teach a plasma apparatus for removing unnecessary material on an edge portion of a substrate 10 by using a ring shaped electrode 60 and a gas passage 48 (Figs.1, 5, 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716